FILED
                            NOT FOR PUBLICATION                              DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50270

               Plaintiff - Appellee,             D.C. No. 3:08-cr-03986-LAB

  v.
                                                 MEMORANDUM *
FELIPE FERNANDO FAVA-CORELLA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Felipe Fernando Fava-Corella appeals from his 84-month sentence for being

a deported alien found in the United States, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Fava-Corella’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. He has filed a supplemental brief and an answering

brief has been filed.

      The Government’s motion to supplement the record pursuant to Rule 10(e)

of the Federal Rules of Appellate Procedure is denied. See United States v.

Garcia, 997 F.2d 1273, 1278 (9th Cir. 1993).

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      We remand to the district court for the limited purpose of correcting the

judgment to reflect that Fava-Corella pled guilty to the indictment, not an

information, and that he pled guilty to being a deported alien found in the United

States, not attempted entry after deportation.

      Counsel’s motion to withdraw is GRANTED, the district court’s judgment

is AFFIRMED, and the case is REMANDED with instructions to correct the

judgment.




                                           2                                   09-50270